Title: VI. Proposals by Georgetown Landowners, [13 October 1790]
From: Georgetown Landowners
To: 



[13 Oct. 1790]

The object of the subscribers to the paper annexed is to accommodate—they will cheerfully consent to any other arrangement, that may be thought reasonable, should their Lands, or any part of them be selected for the Federal City.
They are induced to make the offer of their Lands under the Idea, that if the Federal City should be erected on navigation, no place in the small distance from the mouth of the Eastern Branch, to the highest Tide Water, offers so many advantages—and that to none there can be so few solid objections as to George Town and its immediate vicinity.
In point of healthiness of situation, goodness of water and air, considerations of so much weight, there are but few spots in the United States, which can boast any advantages over the one now in contemplation:—and, it is conceived, that the hilliness of the Country, far from being an objection, will be thought a desireable circumstance, as it will at once contribute to the beauty, health and security of a City intended for the seat of Empire.—For a place merely commercial, where men willingly sacrifice health to gain, a continued flatt, might perhaps be preferred—but even in this view, the Friends to an entire flatt might be gratified from the Lands now offered—the whole of which includes a sufficient variety to please.
For at least nine months in the year, the Harbour of George Town is as secure as any in the United States, and is sufficient to contain several hundred ships, and it is a fact easily to be proved, that any vessel which can pass the mud some distance above Maryland Point, can come to George Town, and load at the Wharves.—It is not a good winter harbour in its present state, and probably cannot be made so for many ships, without considerable expense; the subscribers cannot think it very material as undoubtedly, the lower part of Mason’s Island can be made a place of security for any number of ships that might winter here—and even if this was not the case, the Eastern Branch would afford the utmost safety and would be found no inconvenient place for the merchants in the Federal City, to lay up their Ships; for when Ships must be Idle, it is of little consequences whether they remain under the owners Eye, or at the distance of four or five miles.—Whenever they could sail from the Eastern Branch they could load at George Town— the only difference is this, that they might sometimes be loaded in the Eastern Branch and ready to sail as soon as the Ice disappeared; whereas at George Town, they would only begin to load, when they could sail from the Branch, which might be attended with a delay of 6 or 7 Days—not more; and this could not probably happen to more than one vessel in every hundred.—Alexandria, in this particular, stands and must remain unrivalled, there, opportunities are generally afforded of dispatching ships every 12 or 15 days during the Winter, from partial openings of the Ice—an advantage, which experience evinces, cannot be enjoyed by any place above Alexandria. But even this advantage will be thought less important, when it is considered that large commercial towns on the Patowmack must derive their chief support from the Produce brought down the River—and that Ships can always remain at George Town, at least as long as the River above can be navigated; and consequently long enough to take off all the produce brought down by Water.—In one particular, and that a very important one, George Town must always retain great advantages over any places below it—there is seldom any swell at George Town—never one quarter of a mile above it, the vessels therefore, which bring the produce down the River, can empty at George Town, which from their construction and the swell in the River, it is thought they can never do, much below.
Should it be necessary to raise money for the public buildings by the sale of lotts, the place now offered would probably afford greater advantages than any other which could be selected under the Act of Congress; for the seat of government, being fixed in the neighbourhood of a Town already in possession of no very inconsiderable, and increasing Trade, the lotts that might be laid off adjacent to the Town, would immediately command a ready and an extensive sale, and would produce money in the beginning, and when it would be most wanted—Whereas, should any spot at a distance from Town, be chosen, it would likely be many years before the lotts would sell, or be improved—Doubts would arise, whether after all, the Seat of government would be on Patowmack;—and if no such doubts were to exist, commercial men would long hesitate about setting down and erecting expensive buildings, on a spot, between two Towns, each of them possessing superior natural advantages to any place between; and one of them certainly better calculated to remove the objections entertained by some parts of the Union, against Patowmack on the score of health.

The subscribers cannot but be of opinion (and where their observations are just, they will not have less weight for coming from Men Interested) that the speediest means of extending the Town all over the Country between George Town and the Eastern Branch, would be, to erect the Federal buildings adjacent to George Town—in such an event, no doubts could be entertained of the rapid improvement of the City and Country around it—no buildings would be omitted in consequence of apprehensions that the seat of government might not after all be on Patowmack, for all Men would be satisfied, that if disappointed in this favorite object, their improvements would still afford them ample compensation for their expences, from being in a large Commercial Town.
We, the subscribers, do hereby agree and oblige ourselves our heirs, Executors, and administrators, to sell and make over by sufficient Deeds, in any manner which shall be directed by General Washington, or any person acting under him, and on such terms as he shall determine to be reasonable and Just; any of the Lands which we possess in the vicinity of George Town, for the uses of the Federal City, provided the same shall be erected in the said vicinity.
Witness our hands this thirteenth day of October, 1790.


 Robert Peters for One hundred Acres shoud so much of mine be thought necessary.


Tho. Beall of Geo.
J M Lingan


Benj. Stoddert
George Beall


Uriah Forrest
Anthony Holmead


Will Deakins, Junr



John Threlkeld



    any Land on the north side of my meadow



